 CARTER HAWLEY HALE STORES621Emporium-Capwell, a Division of Carter HawleyHale Stores Inc.; Seligman & Latz, Inc.; andKree Institute of Electrology, Inc. and Depart-ment Store Employees Union Local 1100, affili-ated with United Food and Commercial Work-ers International Union, AFL-CIO-CLC, Peti-tioner. Case 207RC-1559414 DeCember 1984DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 27 September 1983 the Acting Regional Di-rector for Region 20 issued his Decision and Direc-tion of Election finding appropriate two single-store units consisting of beauty salon employees ofthe Employers at stores located in downtown SanFrancisco, California, and in the Stonestown shop-ping center in San Francisco, California. The Em-ployers filed timely requests for review and sup-porting briefs contending, among other things, thatthe only appropriate unit would . include beautysalon employees in 21 Emporium-Capwell storeslocated in the San Francisco Bay area. The Peti-tioner filed a statement in opposition.. •By telegraphic order dated 28 October 1983, theBoard granted the Employers' requet for reviewwith respect to the appropriateness of the twosingle-store units.' That same date, the RegionalOffice conducted - elections in the two single-storeunits and impounded the ballots.The National Labor Relations Board has delegat-ed its authority in thii proceeding to a three-member panel.The Board has ,reviewed the record in light ofthe requests for review and supporting briefs andhas decided to affirm the Acting Regional Direc-tor's findings and conclusions as modified.EmporiuM-Capwell operates 21 retail stores inthe San Francisco Bay area, where it providesbeauty 'salon services in conjunction with its lesseesSeligman & Latz and Kree-InstitUte of Electrology.The Union petitioned to repre'sent in a single unitthe beauty salon employees at Emporium-Capwell'sstores in downtown San Francisco and in the Ston-estown shopping center in San Francisco, Califor-The requests for review were denied with respect to the Acting Re-gional Director's findings (1) that Emporium-Capwell, Seligman & Latz,•and Kree Institute of Electrology are Joint employers of the beauty salonemployees here involved, and (2) that the Union is not disqualified fromrepresenting these employees because it admits to membership owner-op-erators of beauty shops who are in CompetitiOn with the Employers andwho may be elected to the Union's executive board On this latter point,the Acting Regional Director found that the record does not establishthat any of the owner-operators with whom the Union has collective-bar-gaining agreements are' on the Union's executive board or have any rolein determining the Union's bargaining strategyma. Alternatively, the Uniori indicated that itwould represent the beauty salon employees in twoseparate single-store units. The Employers contend-ed that the only appropriate unit would include thebeauty .salon employees at all 21 Emporium-Cap-well stores in the San Francisco Bay area. Asnoted, the .Acting Regional :Director found appro-priate the two single-store units alternatively re-quested by the Union, and we affirm.There are a total of about 190 beauty salon em-ployees in the 21 store unit sought by the Employ-ers. The greatest distance between any two ofthese stores is about 170 miles. Downtown SanFrancisco and Stonestown, the two closest stores,are located only about 8 miles apart.2 Nonsupervi-sory employees in the beauty salons at the down-town San Francisco store- total about 30 (includingemployees in the Soul Scissors salon) and nonsu-pervisory employees in the Stonestown salon totalabout 20.There 'is no history of collective bargainingamong the Employers' beauty salon employees inthe units here involved. But the Union has longhad collective-bargaining agreements with Empori-um-Capwell covering retail employees in thedowntown San Francisco and Stonestown stores.The Employers proffered evidence of sometransfers among beauty salon employees in the 21stores. However, there is no evidence of temporarytransfers among nonsupervisory employees, and theonly . reason shown in the record for permanent'transfers of nonsupervisory employees was the per-sonal convenience of the employees involved.3Management does not encourage transfers becauseemployees are eXpected to establish their own cli-entele and the salons , would lose business if em-ployees shifted frequently from salon to salon. TheActing Regional Director found that the recorddisclosed about 35 instances where employees atone of the Employers' beauty .salons transferred toanother over a period of almost 20 years. But inmany instances ,the record merely shows that em-ployees who worked in one of the Employers'salons had also worked in one or more othersalons.4 The record also shows that at the time of2 The average distance between the downtown San Francisco andStonestown stores and the other stores is 35 or 40 miles, and the greatestdistance between the downtown San Francisco/Stonestown stores andany of the other stores is a little over 100 miles3 The Employers do not contest the Acting Regional Director's find-ing that "[w]ith the exception of supervisory and managerial personnel,the redord discloses no Instance of a temporary assignment or transfer ofa'n einployee" (Decision and Direction of Election, p 6) Nor do the Em-ployers contest the Acting Regional Director's finding that "[w]here rea-sons [for transfers] were given the record reflects that the transferswere fof the personal convenience of the employee involved" Id• 4 The Employers' evidence on this point consisted of the testimony ofSeligman & Latz Account Executive Barry Kinder who named about 40Continued273 NLRB No. 89 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing 3_ ,of approximately 190 employees inthe 21 salons worked part time in .2, or more of thesalons.5•Salon employees in all 21 stores are -"subject tothe same, general work _rules and employment prac-tices and are paid. aceording to a uniform wagescale, but some emOloyment benefits differ. Salonemployees at Capwell stores receive vacation bene-fits based on average pay; thoie • at Emporiumstores receive benefits based on base pay. Employ-ees at the downtown San Francisco and Stones-town salons pay less for ben'efit' coverage than doemployees at other salOns. • Account ExecutiveBarry Kinder testified that the lower benefit cost tothese employee's is probably ielated-te the Union'scollective-bargaining agreement covering retail em-ployees at the downtown San Francisco and Ston-estown salons.•• 'All salons in the 21 stores are under the centralmanagement of Account Executive Kinder.6 He, makes final decisions, on whether employees arehired, fired, transferred, or promoted. He also ap-proves wage increases and vacation schedules andmay consult With local salon managers on, vacationschedules or scheduling changes. Kinder inaya salon, once a month or once every other' niOnth.7of the Employers' beauty salon employees, past and present, who hadalso worked at done or more other beauty salons Kinder acknowledgedthat in some instances there may have been gaps between the periods ofemployment at the different salons, and he included in the employmenthistones work in beauty salons in stores outside the 21-store unit. soughtby the Employers In many instances, Kinder did not specify the timeswhen the employees worked in different salons, but he testified, that oneof the instances occurred in'the 1960s and another about 12 years beforethe hearing Fewer than 10 of the cited employment histories involvednonsupervisory employees who worked in the downtown San Franciscoor Stonestown salons and in another salon within the 21-store unit soughtby the Employers Some of these employees were no longer employed atdowntown San Francisco or Stonestown, others have had uninterruptedservice at downtown San Francisco or Stonestown since the 1960s orearly 1970sEmporium-Capwell _contests the Acting Regional Director's findingthat 15 of the transferees were supervisors, urging that no more than 13of the transferees were supervisors and that not all were permanent su-pervisors We accept the truth of this assertion, but do not view it as al-tenng the overall picture of insubstantial interchange of unit employees5 One of these three employees had recently 'Moved to San Franciscoand was apparently attempting to build up-a clientele there before termi-nating work in his old salon Another employee supervised electrolysis insalons providing that service • The third did not work in the dovintownSan Francisco or Stonestown salons ' A fourth employee is erroneouslylisted in the Acting Regional Director's decision as currently working asplit week in three salons That employee was a salon manager at -thetime of the hearing She had previously worked as a cosmetician, divid-ing her time among three salons, but had never worked at downtown SanFrancisco or Stimestown6 Kinder also has responsibility for nine other salons at Liberty Housestores But he testified that his involvement in those salons is not as de-tailed as his involvement in the 23 salons (including the 2 Soul Scissorsfacilities) at the 21 Emporium-Capwell storesKinder testified that he visits the Stonestown salon at least once amonth and that his visit might be brief or might last half a day An em-ployee at the Stonestown salon testified that he saw Kinder at the storemaybe every other month and that Kinder or his assistant occasionallywatches the salon functionHe or his assistant is in daily telephone- contactwith almost all the-salons.Each, salon is supervised on a daily basis by thecal. manager.5 Salon managers' may recruit andintervieW -applicants for employmenf:and make rec-ommendations regarding hiring. After' Kinder hasauthorized the hiring of an eniployee for a givennumber of hours a weelc,-the salon manager sched-ules the hours the employee will work. Salon man-agers are 'also responsible for training and develop-ing new staff. They are, required to keep accuratepersonnel records and io evaluate' employeesmonthly. Salon managers counsel 'employees ontheir work performance and may sign reprimandscalled counseling memos. According to the manag-er's manual, an employee 'may be discharged afterthree counseling memos. But, as noted, Kinder hasauthority to make the final decision-to discharge." Employees at each salon-have basically the samework rules and employment practices. Kinder testi-fied ' that salon managers are -expected to see that†employees live up t6 rules, but that some man-agers are tougher in policing' therules than others.5Salon managers deal with employee conflictswithin the salon and normally* handle first-step em-ployee grievances. They authorize ,employees timeoff for sick leave and may approire schedulingchanges. Additional responsibilities listed in thesample job description for salon managers in themanager'S' -manual include "[m]ak[ing] decisions!-recommendations on personnel changes," establish-ing rapport with the manager of ,the store wherethe salon is located, attending 'store managementmeetings, and ensuring that the salon meets its as-signed sales goals. With Kinder's api)roval, salonmanagers may offer specials during slow time intheir salons and the timing of these gpecials islargely uto the salon manager.Despite the centralized administration of the Em-ployer's beauty salons, we find that'the:single-storeunits at downtown' San Francisco arid Stonestown,California, are appropriate. See NLRB. v.' Lerner.Stores, 506 F.2d 706, .708 (9th Cir.. 1974); SpringCity Knitting Co. V. NLRB,: 647 r.2d 1011, 1014,(9th Cir. 1981); Renzetti's Market, .238 ISTLIO 174,175 (1978)._ In our view, the local salon managerexercises a sufficient degree of auionomy in day-to-day supervision of the salon employees to supportthe single-store units. See B. 'Siegel Co. v. NLRB,In four salons (including the main San Francisco and Stonestownsalons), the manager performs only supervisory duties In, other salons,the manager is a working manager who also performs hair care servicesfor customers9 The record shows, for example, that one salon manager told employ-ees they need not wear ties despite published dress guidelines thaLat thetithe required men to wear ties ' CARTER HAWLEY HALE STORES623670 F.2d 64, 65 (6th Cir. 1982); Renzetti'i Market,supra, 238 NLRB at '175-176. The Employers havenot shown that the day-to-day supervision of unitemployees is "done solely by central office offi-cials." NLRB v. Lerner Stores, supra, 506 F.2d at708. On the contrary, day-to-day supervision isnecessarily performed, in large measure, by thelocal salon managers. Nor have the Employersshown a sufficient degree of employee interchangeinvolving the downtown San Francisco/-Stonestown salons so as to destroy their status as"identifiable units." Id. Rather, there were no tem-porary transfers among unit employees and suchpermanent transfers as occurred within the unitwere not shown to be for any reason other thanthe personal convenience of the employees in-volved. See Friendly Ice Cream Corp. v. NLRB, 705F.2d 570, 578-579 (1st Cir. 1983); NLRB v. PanAmerican Petroleum Corp., 444 F.2d 328, 578-579(10th Cir. 1971), cert. denied 404 U.S. 941 (1971);Buehler's Food Markets, 232 NLRB 785, 786(1977).1• The significant distances among thestores, although not conclusive, provide furthersupport for single-store units. See Victoria Station v.NLRB, 586 F.2d 672, 675 (9th Cir. 1978); Buehler'sFood Markets, supra, 232 NLRB at 786. Finally,there is an absence of any bargaining history on abroader basis or any request for representation on abroader basis. See NLRB v. Lerner Stores Corp.,supra, 506 F.2d at 708; Renzetti's Market, supra,238 NLRB at 176.†Cases cited by the Employer where single-facili-ty units were rejected are factually distinguish-able." For example, in Super X Drugs of Illinois,233 NLRB 1114 (1977), the 5 stores were muchcloser than the 21 stores here involved, the storemanagers could not reprimand employees withoutprior approval of the district manager, the latterspent more time in the individual Stores than does1• Emporium-Capwell expresses concern that if employees in thedowntown San Francisco and Stonestown salons are permitted to orga-nize, the employees could no longer work part time in two or moresalons because continuation of that practice would pose "some virtuallyunresolvable issues concerning Union jurisdiction over individual .em-ployees " (Br 16) This concern seems unwarranted since out of the ap-proximately 50 salon employees at downtown San Francisco and Stones-town only I employee was performing nonsupervisory work in anothersalon at the time of the heanng and he was apparently attempting tobuild up a sufficient clientele in San Francisco so that he could stop workat his old location In any event, no serious issue of union jurisdictionwould be presented by employees' continuing to work part time in twoor more salons Regular part-time or dual-function employees would bein the unit and covered by any collective-bargaining agreement onlywhen performing a substantial amount of unit work See Ocala StarBanner, 97 NLRB 384, 385-386 (1951), Berea Publishing Co, 140 NLRB516, 519 (1963), Marine Petroleum Go, 238 NLRB 931, 932 (1978) Theywould be out of the unit when performing nonunit work11 Unit determinations, by their nature, are highly fact specific SeeNLRB WKRG TV, 470 F 2d 1302, 1311 (5th Or 1973) ("determinationof a unit's appropriateness will invariably involve factual situations pecu-liar to the employees and unit at issue")the account executive:here, and there was signifi-cant temporary employee interchange.In Petrie ,Stores ,Corp., 2'66 NLRB 75 .(1983), theunion had petitioned for 10 single-store units andhad excluded other stores of the employer's thatwere located in the same shopping malls with thepetitioned-for stores. The closeness of these storeswas reflected in a substantial interchange of em-ployees on a temporary basis, local managers werenot involved in scheduling, branch supervisors vis-ited each store at least once every 2 weeks, and theemployees had companywide seniority.' 2In short, the employers in the cited cases made apersuasive rebuttal to the presumptive appropriate-ness of a single-facility unit that was not made bythe Employers here.Accordingly, on the facts presented here, wefind the following units appropriate for collectivebargaining:All receptionists, electrologists, cosmetologists,manicurists and cosmeticians employed by theEmployers at the Emporium-Capwell facilitylocated in downtown San Francisco, Califor-nia, including the Soul Scissors department,excluding all other employees, guards and su-pervisors as defined in the Act.All receptionists, electrologists, cosmetologists,manicurists, and cosmeticians employed by theEmployers at the Emporium-Capwell facilitylocated in the Stonestown Shopping Center,San Francisco, California; excluding all otheremployees, guards and supervisors as definedin the Act.Accordingly, we shall remand the case to theRegional Director with directions to open andcount the impounded ballots, to issue tallys of bal-lots, and to take further appropriate action." Similarly, in White Castle System, 264 NLRB 267 (1982), district su-pervisors made daily visits to each restaurant to check on the employees'performance, there were hundreds of temporary transfers in a year, andthere was a history of collective bargaining in a Detroit-area unit Thedistrict supervisor in Kirhn's Inc. 227 NLRB 1220 (1977), visited each ofthe six stores on a weekly or biweekly basis, handling any problems thatmight occur in day-to-day operations, there were temporary and perma-nent transfers to meet management's needs, hourly scheduling of employ-ees was performed by the home office, and two of the six stores werelocated only 100 yards apart in the same shopping mall In ITT Continen-tal Baking Cc, 231 NLRB 326 (1977), the local store managers were solacking in authority that they were found not to be statutory supervisorsand in Second Federal Savings, 266 NLRB 204 (1983), the local branchoffices did not have managers Finally, in NLRB v Chicago Health &Tennis Clubs, 567 F 2d 331, 337-338 (7th Cm 1977), cert denied 437 U S904 (1978), the court rejected the Board's approval of a single-store uniton the grounds that the union had previously sought representation in theChicago metropolitan area unit urged by the employer, there were tem-porary transfers on almost a daily basis, as well as significant permanenttransfers, and the store managers lacked authority to perform many func-tions, including authority to handle gnevances or post weekly workschedules without prior approval by the district manager 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is ordered that this case be remanded to theRegional Director for Region 20 to open and countthe ballots cast in the elections conducted in thisproceeding on 28 October 1983, to issue tally ofballots thereon, and to take further appropriateaction.